Citation Nr: 0531494	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  00-02 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
the service-connected migraine headaches.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from April 1979 to August 
1983.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  The RO granted entitlement to service connection 
for vascular headaches and assigned and initial 10 percent 
rating, effective from April 27, 1998.  Thereafter, in a 
November 1999 rating decision, the RO increased the initial 
10 percent rating to 30 percent, effective from April 27, 
1998.  As the increase to 30 percent was not the maximum 
available rating and the veteran did not indicate that she 
was satisfied with the rating, the issue remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

During the pendency of the appeal, an earlier effective date 
of June 5, 1997 was assigned for the service-connected 
migraine headaches.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in August 2001.  The veteran subsequently 
testified at a second personal hearing in November 2002 
before a Veterans Law Judge in Washington, DC.  Transcripts 
of her testimony have been associated with the claims file.  

The case was remanded to the RO/Appeals Management Center 
(AMC) by the Board in September 2003 for additional 
development and adjudicative action.  

The veteran was subsequently notified that the Veterans Law 
Judge who conducted the November 2002 personal hearing was no 
longer employed at the Board; and as such, that she had the 
option of attending another personal hearing before a 
different Veterans Law Judge prior to appellate review.  The 
veteran indicated, in October 2005 correspondence to the 
Board, that she did not want an additional hearing and 
requested that the Board proceed with review of the appeal 
based on the evidence of record.  


FINDING OF FACT

The competent and probative medical evidence of record shows 
that the veteran's service-connected headaches have been 
productive of an overall disability picture that more nearly 
approximates very frequent prostrating and prolonged attacks 
since the effective date of service connection; and which 
have been shown to be resistant to multiple medications and 
affect her ability to work.  


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, the criteria for 
an initial 50 percent rating for the service-connected 
headaches have been met since the effective date of service 
connection.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.20, 4.124a, Diagnostic Code 8100 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In this case, the VCAA notice by letter in August 2001, 
followed the initial adjudication.  The notice included the 
type of evidence needed to substantiate claim for an 
increased initial rating for the service-connected migraine 
headaches.  In addition, the RO informed the appellant about 
the information and evidence that VA will seek to provide 
including the veteran's service medical records and other 
relevant medical records which the appellant informed VA 
about.  In the August 2001 VCAA letter, the RO also informed 
the appellant about the information and evidence she was 
expected to provide.  That letter also informed the veteran 
that she should tell the RO about any additional information 
or evidence that she wanted the RO to obtain.  The veteran 
was, in effect, requested to submit all evidence in her 
possession that pertained to her claim.  

Although the timing of the VCAA notice did not comply with 
the requirement that the notice must precede the 
adjudication, the action of the RO described above, cured the 
procedural defect because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
her claim as she had the opportunity to submit additional 
argument and evidence, which she did and to address the 
issues at a hearing.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  For this reason, the appellant has not been 
prejudiced by the timing of the VCAA notice. 

Moreover, the rating decisions, the SOC and the SSOC 
explained, in detail, the reasons for the grants and/or 
denials of her claim.  The veteran also offered testimony in 
support of her claim at two personal hearings.  The Board 
finds that the veteran was provided with every opportunity to 
submit evidence and argument in support of her claim, and to 
respond to VA notices.  The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes the service medical 
records, VA medical records, VA examination reports, private 
medical records, and written statements and testimony from 
the veteran.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Increased Initial Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in cases 
such as this, where an appeal arises from an initial rating 
decision which established service connection and assigned 
the initial disability evaluation, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Under 38 C.F.R. § 4.31 (2005), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

The veteran seeks an initial rating in excess of 30 percent 
for the service-connected migraine headaches.  

Historically, service connection was granted for headaches by 
a July 1999 rating decision.  The medical evidence at that 
time showed that the veteran had headaches during service and 
continuity of symptomatology after service.  In 1998, veteran 
reported pain across her forehead and at both temples.  The 
veteran noted that she had taken Fiorinal for her headaches 
in the past.  In September 1999, the veteran's private doctor 
prescribed Midrin for her headaches.  In October 1999, 
Cafergot was prescribed for the headaches.  

A neurology consultation in October 1999 revealed that the 
headaches were mixed muscle tension, vascular headaches; not 
classical migraine.  Associated symptoms were reported as 
blurred vision, bilateral eyelid droop, eye redness and 
puffiness, light sensitivity, noise sensitivity, nausea about 
10 percent of the time, but no vomiting.  The veteran also 
reported a flushed feeling and perspiration during the 
headache, with stiff neck, slurred speech and lightheaded 
weakness.  

In November 1999, the veteran's private doctor also 
prescribed amitriptyline for the migraine headaches.  

In May 2001 VA primary care clinic note, the veteran reported 
that her migraines had not caused her too much problem 
recently.  The examiner noted that the veteran's migraines 
appeared stable on Cafergot.  

At her personal hearing in August 2001, the veteran reported 
that her headaches have always varied in intensity and 
frequency.  For example, the veteran testified that sometimes 
her headaches were quickly cured with medication, and other 
times, the headaches were resistant to medication and she 
would end up needing a shot or an IV of medication.  The 
veteran essentially testified that she had headaches at least 
once per week, sometimes more often.  The veteran also 
testified that she had tried several medications to control 
the headaches, including propranolol, ergot caffeine, and 
Indocin.

At a VA examination in October 2001, the veteran reported 
persistent headaches occurring two to three times per week.  
The veteran described a pounding feeling with associated 
nausea or vomiting.  The veteran reported a severe pounding 
headache with photophobia, phonophobia, nausea and vomiting, 
approximately twice per month.  Headaches could reportedly 
last up to two to three days at a time.  The veteran reported 
that she rarely missed work due to the headaches.  The 
diagnosis was persistent migraine headaches.  

The veteran submitted lay statements from friends and family 
members, who all reported that the veteran suffered from 
persistent an frequent migraine headaches which caused her to 
miss days from work and which had a negative impact on her 
ability to function normally.  

VA clinical records from December 2001 note the veteran's 
complaints of increased frequency of her headaches with the 
use of Cafergot two to three times per week.  The examiner 
prescribed Imitrex and noted that the veteran was agreeable 
to try prophylactic treatment of Propranolol.  

VA clinical records from July 2002 note that the veteran's 
migraines occurred two to three times per week, or may only 
occur once per month.  The veteran reported that the 
headaches were accompanied by nausea and that she needed to 
sleep in a dark room to make them better.  The veteran 
described a bifrontal and throbbing pain.

The veteran was seen in February 2002 for an acute headache.  
She was given an injection of Toradol because her Imitrex was 
not working.  A head computerized tomography (CT) scan from 
February 2002 revealed no acute intracranial pathology.  

A May 2002 VA progress note indicates that the veteran was 
seen with complaints of headache with nausea and photophobia 
for three days.  At a July 2002 clinic visit, the veteran 
reported frequent headaches with two significant episodes 
over the last few months.  She did not feel the Imitrex was 
helping control the headaches.  

At her personal hearing in November 2002, the veteran 
testified that there were times when her headaches were more 
frequent and more severe and more disabling than at other 
times.  The veteran reported a frequency of three to four 
times per month.  The veteran testified that she was 
prescribed Ergotamine in October 2001 and used Atenolol and 
Midrin currently.  The veteran also testified that, although 
she usually made it in to work, there were times when she was 
sent home, or taken home because she could not drive, or sent 
for an IV shot of Demerol or Toradol to control the pain.  

May 2003 VA treatment records note that the veteran reported 
a migraine frequency of 2 to 3 per month up to 3 times per 
week, with good response to Midrin.  

In November 2003, the veteran was seen for private treatment.  
The doctor noted an impression of chronic migraine headaches.  
The doctor started the veteran on Depakote.

At a June 2004 VA examination, the veteran reported that her 
headaches occurred about two to four times per week and the 
duration varied from hours to days.  The veteran described 
the headaches as throbbing in the frontal region and 
increasing throughout the day.  Occasionally she saw stars of 
flashes.  The veteran reported nausea and light sensitivity.  
She went to a dark place at the onset of a headache.  
Although she stated that she continued to work full time, she 
reported missing work and experienced decreased productivity.  
Her medications included Zomig and Midrin, and she was also 
started on Depakote.  Examination was essentially normal, 
with the veteran reporting a headache the previous evening, 
but not at the examination.  The examiner noted that the 
veteran had a longstanding history of service-connected 
migraine headaches and that she reported about two 
unscheduled visits per month to her primary care provider for 
treatment of the headaches.  The examiner's impression was 
that her headaches were moderate in degree.  

The veteran's service-connected headaches are rated by 
analogy to migraine headaches under the criteria set forth at 
38 C.F.R. § 124a, Diagnostic Code 8100.  Under this 
provision, a 10 percent rating is warranted for migraine 
headaches with characteristic prostrating attacks averaging 
one in two months over the last several months.  A 30 percent 
rating is warranted for migraine headaches manifested by 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 50 percent 
rating is warranted for migraine headaches with very frequent 
completely prostrating and prolonged attacks, productive of 
severe economic inadaptability.  This is the maximum rating 
available for migraine headaches pursuant to Diagnostic Code 
8100.

Applying the criteria set forth above, the Board finds that 
the overall nature and resulting impairment from the 
veteran's headaches more nearly approximates the criteria for 
a 50 percent rating set forth in Diagnostic Code 8100.  As 
noted, the applicable rating criteria link the disability 
rating for migraine headaches to two elements: severity and 
frequency.  It is not sufficient to demonstrate the existence 
of a particular frequency of headaches; the headaches must be 
of a specific character.

In this case, by the veteran's own reports, she experiences 
very frequent headaches, each and every week, some of which 
are severe headaches.  Specifically, the veteran reported 
that she has at least two headaches per month which are very 
severe, and which have required unscheduled visits to the 
doctor.  The record reflects that the veteran's headaches 
have been severe enough to require injections of pain 
medication.  Moreover, the veteran reported that she had 
missed work due to the headaches and that her productivity at 
work has been greatly compromised due to the severity and 
frequency of the headaches.  In other words, the veteran 
reports that these prostrating attacks occur frequently 
throughout an average month and are of such severity that 
they interfere with her ability to carry out her duties at 
work effectively. 

Furthermore, the Board finds it significant that the veteran 
has used numerous medications, with little success, in an 
attempt to prevent and/or control, the severity and frequency 
of the headaches.  The medications have included Fiorinal, 
Midrin, Cafergot, amitriptyline, propranolol, Indocin, 
Imitrex, Toradol, ergotamine, Atenolol, Depakote and Zomig.  
According to the record, these medications have provided only 
limited relief.

In sum, the medical evidence of record corroborates the 
veteran's contentions.  The medical records shows that the 
veteran has been consistently treated for severe migraine 
headaches since service, and that she has used multiple 
medications in an attempt to control the headaches with 
limited relief.  

Although the record reflects that the veteran's headaches 
have varied in severity at different times since service, 
they have reportedly always occurred weekly, with severe 
headaches occurring about twice to three times per month on 
average.  

The Board finds, based on a review of the entire record, that 
the frequent and severe headaches as described above, more 
nearly approximates the criteria for a 50 percent rating.  In 
view of the foregoing, and affording the veteran the benefit 
of the doubt, the Board finds that a 50 percent rating for 
headaches is warranted, since the effective date of service 
connection.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2005).  
As noted, this represents the maximum available schedular 
evaluation.

Because the veteran is in receipt of the maximum scheduler 
evaluation under the assigned diagnostic code, the potential 
application of 38 C.F.R. § 3.321(b)(1) (2005) has also been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  However, there has been no showing that the service-
connected migraine headaches under consideration here have 
caused marked interference with employment, have necessitated 
frequent periods of hospitalization beyond those noted above, 
or otherwise renders impracticable the application of the 
regular scheduler standards.  The Board does not doubt that 
the veteran has significant impairment which results in 
certain work restrictions.  However, the Board also finds 
that the regular scheduler standards contemplate the 
symptomatology shown.  In essence, the Board finds no 
evidence of an exceptional or unusual disability picture in 
this case which renders impracticable the application of the 
regular scheduler standards.  As such, referral for 
consideration for an extraschedular evaluation is not 
warranted here.  See 38 C.F.R. § 3.321(b)(1) (2005); Bagwell 
v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

A 50 percent initial rating for the service-connected 
migraine headaches is granted, subject to the law and 
regulations governing the payment of monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


